     Case 1:14-md-02542-VSB-SLC Document 1488 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                            CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                        ORDER


SARAH L. CAVE, United States Magistrate Judge.

         On August 5, 2021, the Court directed the parties to advise whether they would be able

to prepare and submit a stipulated set of facts containing certain information with respect to

Plaintiffs’ and Keurig’s pending motions for spoliation sanctions (the “Aug. 5, 2021 Order”). (ECF

No. 1434). Because the Aug. 5, 2021 Order may have referenced material subject to the Sealing

Orders at ECF Nos. 1294–95, 1306, 1351–53, 1396–97, or 1403, the Court made it available only

to the case participants and the Court at this time, and directed the parties to file a proposed

redacted version of this Order for public filing by August 12, 2021. (Id.) On August 18, 2021, the

Court sua sponte extended that deadline to August 20, 2021 and advised that, “[i]f the parties do

not file any proposed redactions by the date, the Court will make the Aug. 5, 2021 Order available

to the public.” (ECF No. 1438). To date, the parties have neither filed proposed redactions nor

sought an extension of the now-lapsed deadline to do so.

         Accordingly, the Clerk of Court is respectfully directed to make the Aug. 5, 2021 Order

(ECF No. 1434) available to the public.

Dated:          New York, New York                          SO ORDERED.
                August 23, 2021
